Citation Nr: 1427777	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-33 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Reno, Nevada

THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as secondary to hypertension.  

2.  Entitlement to an increased disability rating in excess of 10 percent for hypertension.  

3.  Entitlement to an extension of a temporary total evaluation assigned from February 12, 2008 to April 1, 2008, based upon surgical treatment for residuals of a cervical spine fracture, and an increased disability rating in excess of 20 percent for the periods prior to February 12, 2008 and from April 1, 2008 to April 9, 2009, and in excess of 30 percent from April 9, 2009 for residuals of a cervical spine fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from July 2008 and March 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada, after the Veteran relocated and that RO certified the Veteran's appeal to the Board in February 2014.  

During the pendency of the appeal, a July 2009 RO decision granted an increased 30 percent disability rating for residuals of a cervical spine fracture, effective April 9, 2009.  As this is not a complete grant of benefits, the Veteran's increased rating claim regarding residuals of a cervical spine fracture remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The July 2009 RO decision also granted the Veteran's claim of entitlement to a total disability rating due to individual unemployability (TDIU).  As this is a full grant of the benefit sought on appeal, the issue of TDIU is no longer in appellate status; therefore, the portions of the May 2014 Appellant's Brief that address the TDIU issue are moot.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issues of entitlement to service connection for a low back condition and peripheral neuropathy of the right wrist, entitlement to a compensable disability rating for residuals of a gangloid cyst of the right wrist, and entitlement to special monthly compensation based on aid and attendance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  The Veteran does not have a current heart condition.  

2.  The Veteran's hypertension is manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more; and has required continuous medication, but is not manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  

3.  During the period prior to February 12, 2008 and from April 1, 2008 to April 9, 2009, the Veteran's service-connected residuals of cervical spine fracture were, at worst, manifested by the following painful range of motion:  forward flexion of the cervical spine to 25 degrees, extension to 25 degrees, lateral flexion to 10 degrees on each side, and lateral rotation to 40 degrees in each direction, without any abnormal gait, abnormal spinal contour, or favorable or unfavorable ankylosis.  

4.  During the period from April 9, 2009, the Veteran's service-connected residuals of cervical spine fracture were, at worst, manifested by the following painful range of motion:  forward flexion of the cervical spine to 0 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 15 degrees, without any favorable or unfavorable ankylosis of the cervical spine.  

5.  Following surgery for treatment of his service-connected cervical spine disorder, a need for further convalescence beyond April 1, 2008 is not shown to have been necessitated, nor were severe postoperative residuals shown to be present, or immobilization by cast of one or more major joints required.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).  

2.  For the entire period on appeal, the criteria for an increased disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.104, Diagnostic Code (DC) 7101 (2013).  

3.  Prior to February 12, 2008 and from April 1, 2008 to April 9, 2009, the criteria for an increased disability rating in excess of 20 percent for residuals of cervical spine fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013).  

4.  From April 9, 2009, the criteria for an increased disability rating in excess of 30 percent for residuals of cervical spine fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013).  

5.  The criteria for an extension of a temporary total rating beyond April 1, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.30 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran was provided with adequate notice regarding his service connection claim in an August 2008 letter from the RO.  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice regarding the Veteran's increased rating claims was provided by way of letters sent to the Veteran in March 2008 and August 2008.  

Regarding the duty to assist, the Veteran's claims file includes VA treatment records, including VA examination reports, private treatment records, Social Security Administration (SSA) disability records, and the statements of the Veteran and his representative.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

The Veteran was provided with relevant VA examinations in March 2008, June 2008, November 2008, April 2009, and April 2013.  The examination reports include all relevant findings and medical opinions needed to fairly evaluate the Veteran's appeal.  The VA examiners reviewed the claims file, considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and observed the Veteran in a clinical setting.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the Veteran's claims on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  



II.  Service Connection - Heart Condition

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2013).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b) (2013).  

The Veteran filed his claim of entitlement to service connection for a heart condition, secondary to his service-connected hypertension, in July 2008.  

The Board first notes that service treatment records are absent for any complaints, treatment, or diagnosis of heart disease.  While the Veteran is service-connected for hypertension, the Board points out that hypertension is specifically excluded from the definition of ischemic heart disease within VA regulation.  38 C.F.R. § 3.309, Note 3 (2013).  Thus, consideration of the Veteran's claim on a direct or presumptive basis is not warranted.  

VA treatment records document the Veteran's first complaints of chest pain in June 2008; however, the discharge diagnosis at that time was chest pain, with no heart disease noted.  Chest imaging results documented a normal heart size and low lung volumes without acute visualized cardiopulmonary abnormality.  

An October 2008 VA stress test found no ischemic changes upon EKG.  

The Veteran was afforded a VA heart examination in November 2008.  The examiner reviewed the Veteran's claims file, obtained a medical history, and conducted a physical examination.  The Veteran reported symptoms of angina, dyspnea, fatigue, and dizziness with exertion.  He also reported a mild myocardial infarction in 2008.  X-ray findings showed a normal heart size and a heart rate of 112 with normal heart sounds and sinus tachycardia noted.  There was no evidence of congestive heart failure.  The examiner diagnosed essential arterial hypertension requiring medication for control, but no other heart condition.  

A January 2009 private medical record contains a stress test which revealed no evidence of coronary ischemia.  

A March 2010 VA treatment note documents continuing complaints of chest pain and "classic symptoms of cardiac ischemia though prior evaluations have been negative."  

An August 2010 VA treatment record documents the Veteran's report of an episode of chest pain in June 2010 while he was in Atlanta; however, the same record documents that an EKG taken at the time was within normal limits, although blood pressure was noted to be elevated at 199/134.  The Board also acknowledges that the treating physician noted the June 2010 episode was likely due to demand ischemia.  However, there was no resulting diagnosis in this regard, and no supporting rationale offered.  Given that the other medical evidence of record discussed herein weighs against a finding of heart disease, the Board finds this one mention of possible ischemia to be less probative as to the question of whether or not the Veteran has a current heart condition which warrants service connection.  

At a subsequent VA heart examination in April 2013, the examiner reviewed the Veteran's claims file and conducted a physical examination of the Veteran, after which he found that the Veteran did not have a diagnosis of heart disease at any time.  

The Veteran is competent to relate symptoms as he experiences them through his senses, including chest pain and shortness of breath.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran himself reported that he has heart disease, including his report of a myocardial infarction in 2008, the Board finds that as a lay person he is not competent to make such a complicated medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)  To the extent the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of heart disease, including a myocardial infarction in 2008, to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  No doctor, including his private treating doctor, has diagnosed the Veteran with ischemic heart disease.  

Thus, there is no competent evidence that the Veteran has a current heart condition due to active service, to include his service connected hypertension.  Therefore, his claim of entitlement to service connection for a heart condition, to include as secondary to service-connected hypertension, is not warranted.  As the preponderance of evidence is against his claim, there is no reasonable doubt to be resolved.  


III.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, a veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). Thus in deciding the claims below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Here, the RO has assigned staged ratings, thus the Board will consider the appropriateness of those assigned rating periods, as well as whether any additional staged rating periods are warranted.  


III.A.  Increased Rating - Hypertension

The Veteran's service-connected hypertension is rated based on the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Diastolic pressure predominantly 130 or more warrants a 60 percent rating.  Id.  Diastolic pressure predominantly 120 or more warrants a 40 percent rating.  Id.  Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, warrants a 20 percent rating.  Id.  Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control, warrants a 10 percent rating.  Id.  

A review of VA treatment records during the relevant temporal period reveals that none of the Veteran's recorded blood pressure measurements included a systolic value at or above 200 or a diastolic value at or above 110 and most were well below those numbers.  Treatment notes from October 2007 to December 2008 reflect that the Veteran's hypertension was relatively stable, with recorded blood pressure measurements all less than the systolic value of 200 and less than the diastolic value of 110 specified in the rating criteria for an increased 20 percent rating.  Treatment notes from February 2009 to April 2009 reflect increased blood pressure readings including 150/89, 154/102, 169/97, 152/90, 155/84, 146/96, 151/89, and 136/88.  Significantly, the February 2009 treatment notes reveal that the treating physician suspected the Veteran was not taking his medications, and he did not deny it when confronted.  Even so, these increased blood pressure readings do not meet the criteria for a higher 20 percent disability rating, as they all are less than the systolic value of 200 and less than the diastolic value of 110 specified in the rating criteria.  

VA provided examinations of the Veteran's hypertension in March 2008 and April 2013; additional relevant findings are also discussed from a general VA examination in June 2008 and a VA heart examination in November 2008.  

Although the claims file was not reviewed for the first VA hypertension examination in March 2008, the examiner indicated that the Veteran's medical records were reviewed.  The examiner recorded that the Veteran was prescribed several medications for his hypertension, which had no effect upon his occupation or daily activities.  While specific blood pressure readings are not recorded in the examination, a concurrent VA treatment note contains a blood pressure reading of 131/85 and documents that the Veteran's hypertension was controlled with prescribed medication at the time.  

The Board notes that a general VA examination in June 2008 contains a blood pressure reading of 139/80 and concludes that the Veteran's hypertension has no effect upon his occupation.  

A VA heart examination in November 2008 revealed the following blood pressure findings:  138/84, 139/86, and 141/86.  The VA examiner diagnosed essential arterial hypertension which required medication for control.  

The most recent VA hypertension examination was conducted in April 2013.  The examiner reviewed the Veteran's claims file and medical records.  He documented the Veteran's current hypertension medications included the following:  Lisinopril, amlodipine, metoprolol, spironolactone, hydrochlorothiazide, and clonidine.  
Significantly, he documented that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings upon examination were recorded as follows: 139/85, 135/89, and 131/88.  Finally, the examiner opined that the Veteran's hypertension had no impact on his ability to work.  

In sum, VA treatment records are evidence against the Veteran's claim because they document that his hypertension did not approximate the criteria for an increased 20 percent disability rating at any time on appeal.  

The Veteran has made various statements in support of his claim for a higher disability rating for his hypertension, including reporting home blood pressure readings.  With regard to those statements, the Board finds the VA examination reports and treatment records more probative than his statements.  For example, in May 2008, the Veteran reports home blood pressure readings of approximately 160/90; however, he provided no measurement log and VA treatment records document a reading of 132/86.  In September 2008, the Veteran again reported high blood pressure readings of 130-150/111-122, usually at night, but again, no log was provided to confirm his report.  In October 2009, the Veteran submitted a statement that his blood pressure readings had been increasing; however, VA treatment records from the same month document that his hypertension was controlled, with a reading of 122/80.  In February 2013, the Veteran reported his blood pressure averaged 168/102 for the past two months, including a highest reading of 202/178.  

To the extent that the Veteran's reports of blood pressure readings are inconsistent with the VA treatment records, the Board finds the Veteran is not credible.  See Caluza, 7 Vet. App. at 511.  He did not provide any evidence, such as blood pressure measurement logs, to confirm his reports of increased readings.  Further, even accepting his statements as accurate, the criteria have not been approximated for a rating higher than 10 percent, as he reported only one reading with systolic value of greater than 200 and diastolic value of greater than 110, as specified in the rating criteria for an increased 20 percent rating.  One unconfirmed report of a blood pressure reading does not approximate the predominant readings required by the rating criteria for a higher disability rating.  

Based on all evidence of record, the preponderance of evidence shows that the Veteran's hypertension has not approximated the criteria for a schedular rating higher than 10 percent for any period of time on appeal.  


III.B.  Increased Rating & Temporary Total Evaluation - Cervical Spine

Service connection for a residuals of a cervical spine fracture was established as 20 percent disabling, effective from the day following the Veteran's separation from service, or September 15, 1993.  A temporary total rating under 38 C.F.R. § 4.30 was assigned from February 12, 2008 to April 1, 2008, based on the Veteran's cervical spine surgery necessitating convalescence.  Thereafter, the RO continued the previously assigned 20 percent disability rating until an increased 30 percent disability rating was granted in a July 2009 RO decision, effective April 9, 2009.  

The Veteran asserts entitlement to an increased disability rating in excess of 20 percent prior to February 12, 2008 and from April 1, 2008 to April 9, 2009, and in excess of 30 percent from April 9, 2009 for residuals of a cervical spine fracture, in addition to a temporary total disability rating beyond April 1, 2008.  

His service-connected residual spine condition is rated under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5237 regarding lumbosacral or cervical strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2013).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  

A maximum 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2013).  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e).  Id.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of one or more months up to 6 months beyond the initial 6 month period may be made, upon approval of the Veterans Service Center Manager.  Id.  

After a full review of the record, and as discussed below, the Board concludes that an increased disability rating in excess of 20 percent from April 1, 2008, and in excess of 30 percent from April 9, 2009, and an extended period of temporary total disability rating beyond April 1, 2008 are not warranted.  

The Board notes that the Veteran's reports of incapacitating episodes, discussed below, are insufficient for a disability rating under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  For ratings under this formula, an "incapacitating episode" is one that requires bed rest prescribed by a physician and treatment by a physician.  There is no evidence in the record that the Veteran has ever been prescribed bed rest, nor has he contended such.  

The Board has also considered the applicability of DC 5003 which directs that degenerative arthritis established by x-ray findings is to be rated according to limitation of motion for the joint or joints involved.  However, the Board finds that DC 5003 does not provide for a higher rating for the Veteran's cervical spine disability than that already assigned under DC 5237 for any period on appeal.  See 38 C.F.R. §§ 4.71a, DCs 5003, 5237 (2013).  

The Board further finds that consideration of separate disability ratings for associated objective neurologic abnormalities is not warranted.  The Veteran was granted service-connected for peripheral neuropathy of the left upper extremity in a July 2008 RO decision, effective March 2008; as this rating encompasses the manifestations of such symptoms, any additional rating assigned based upon neurologic manifestations of the left upper extremity would constitute impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.71a, Note (1) (2013).  To the extent the Veteran has endorsed similar symptoms of the right upper extremity, the Board has referred the Veteran's pending claim for service connection for peripheral neuropathy of the right upper extremity to the AOJ for adjudication.  The Board further finds that an additional rating is not warranted for nerve impairment of the Veteran's right upper extremity.  

VA treatment records from October 2007 to the present document the Veteran's complaints of pain and numbness in the right arm.  However, a November 2007 EMG of the right upper extremity was normal, with no electrophysiological evidence of radiculopathy.  A June 2008 VA examination of the Veteran's peripheral nerves documents his complaints of pain and numbness in the left upper extremity, in addition to some sensory loss in bilateral forearms, which the examiner notes could possibly reflect bilateral involvement of the cervical spine.  (emphasis added).  

A subsequent April 2013 VA examination of the Veteran's peripheral nerves documents a clear opinion that the Veteran has mild incomplete paralysis of the right radial nerve and right median nerve; however, the examiner further opined that the Veteran's right arm radiculopathy is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  He stated that the right arm radiculopathy is a result of cervical spine stenosis caused by arthritis at the C5-C6 and C6-C7 levels, while the Veteran's odontoid fracture in 1993 was at the C3 level, with no signs of arthritis following the injury.  Accordingly, the Board finds that separate compensable ratings for the radiculopathy of the right upper extremity are not warranted in this case.  

Thus, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a higher evaluation for any period on appeal.  


III.B.1.  Increased Rating Prior to February 12, 2008 and from April 1, 2008 to April 9, 2009

The Veteran filed his claim for an increased disability rating in November 2007, including an October 2007 short-term disability claim in which his treating VA physician diagnosed possible neuropathy and reported treatment including pain medication and muscle relaxants.  The physician noted pending testing was to be completed in November 2007, and that it was hard to determine the nature of any work restrictions until the Veteran's condition could be fully evaluated.  

The Veteran underwent surgery for his cervical spine condition in February 2008.  Thereafter, he was afforded a VA examination of his spine in March 2008.  The Veteran reported pain, weakness, and stiffness in his spine and arms, with some mild improvement since surgery in February 2008.  He denied any periods of flare-ups and reported further symptoms of dizziness and numbness and weakness in his arms.  He also reported over 20 incapacitating episodes within the past year, each lasting approximately an hour, where he would be laying down and unable to move due to neck pain.  Range of motion measurements were not obtained due to the Veteran's recent neck surgery.  The examiner noted tenderness over the cervical spine, with no other abnormalities and no ankylosis.  The Veteran did not use any assistive devices and spinal symmetry was normal.  

A March 2008 physical therapy note documents cervical flexion limited to 50 percent of normal (22.5 degrees, rounded to 25), extension to 50 percent (22.5 degrees, rounded to 25), left and right side bending (lateral flexion) to 25 percent (11.25 degrees, rounded to 10), and left and right lateral rotation to 50 percent (40 degrees); each motion was documented as painful.  

An April 2008 physical therapy discharge note documents that the Veteran's range of motion measurements had all improved by 25 percent from the initial measurements, although the Veteran continued to report pain and symptoms radiating into his arms.  

A June 2008 VA general examination contains the following relevant range of motion findings:  forward flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees bilaterally, lateral rotation to 60 degrees bilaterally, with no pain on motion or pain or loss of motion after repetitive use.  No additional objective abnormalities of the cervical spine were noted.  The Veteran displayed normal spinal symmetry and he did not have an abnormal gait or ankylosis of the spine.  

Thus, range of motion findings during the periods specified reveal that the Veteran's residuals of a cervical spine fracture were, at worst, manifested by the following painful range of motion:  forward flexion of the cervical spine to 25 degrees, extension to 25 degrees, lateral flexion to 10 degrees on each side, and lateral rotation to 40 degrees in each direction, without any abnormal gait, abnormal spinal contour, or favorable or unfavorable ankylosis.  

These findings are consistent with the assigned 20 percent disability rating during the period, even when considering the Veteran's complaints of painful motion.  As a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 20 percent prior to February 12, 2008 and from April 1, 2008 to April 9, 2009, it must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.B.2.  Increased Rating From April 9, 2009

The Veteran was next afforded a VA examination of his spine in April 2009.  The Veteran reported symptoms of decreased motion, stiffness, weakness, spasms, and daily moderate pain over the entire spine radiating to the legs bilaterally, in addition to incapacitating episodes of the following durations:  March 2009 for 4 days, January 2009 for 3 days, December 2008 for 4 days, October 2008 for 3 days, and September 2008 for 5 days.  However, the Board notes that the examiner subsequently stated that there were no incapacitating episodes due to IVDS.  The Veteran's gait was normal, with no assistive devices, and no abnormalities of the spinal curvature.  Objective abnormalities noted included guarding, pain on motion, and tenderness.  Range of motion measurements were as follows: cervical flexion to 0 degrees, extension to 15 degrees, left and right lateral flexion to 30 degrees, left lateral rotation to 45 degrees, and right lateral rotation to 65 degrees.  There was objective evidence of pain upon range of motion, but no additional loss of range of motion, upon repetition.  The Veteran was noted to have retired in April 2008 due to medical problems including his cervical spine residuals, which continued to affect his daily activities.  

The Veteran's most recent VA spine examination was in April 2013.  The examiner reviewed the claims file and conducted an in-person examination.  Diagnoses of nondisplaced odontoid fracture of the cervical spine and cervical spine stenosis were documented.  The Veteran continued to endorse neck pain, with reported flare-ups that prohibits activity.  Range of motion findings were as follows:  forward flexion to 30 degrees, with painful motion beginning at 20 degrees; extension to 20 degrees, with painful motion at 20 degrees; right lateral flexion to 20 degrees, with painful motion at 15 degrees; left lateral flexion to 15 degrees, with no objective evidence of painful motion; right lateral rotation to 25 degrees, with painful motion at 20 degrees; left lateral rotation to 15 degrees, with painful motion at 15 degrees.  The Veteran was able to perform repetitive motion, with the only loss of motion noted as 5 degrees lost in both right lateral flexion and right lateral rotation.  Functional loss included less movement than normal and pain on movement.  There was no localized tenderness, guarding, or abnormal gait noted.  Muscle strength testing was normal, with no atrophy noted.  Mild intermittent pain and mild numbness of the right upper extremity were also noted, but no other symptoms of radiculopathy and no other neurologic abnormalities were documented.  The examiner specifically found that the Veteran does not have IVDS of the cervical spine.  The Veteran reported using a walker within his home in addition to occasional use of a wheelchair outside of the home.  

Thus, range of motion findings during the specified period reveal that the Veteran's residuals of a cervical spine fracture were, at worst, manifested by the following painful range of motion:  forward flexion of the cervical spine to 0 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 15 degrees, without any favorable or unfavorable ankylosis of the cervical spine.  

These findings are consistent with the assigned 30 percent disability rating during the period from April 9, 2009, even when considering the Veteran's complaints of painful motion with occasional flare-ups.  As a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 30 percent from April 9, 2009, it must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  


III.B.3.  Temporary Total Evaluation Beyond April 1, 2008

In October 2008, the Veteran submitted a statement requesting an extension of the period of temporary total evaluation, in part, because he was still not able to return to work, he was near homeless, and he and his family were living without gas, electricity, and water.  

The Veteran further asserts in his May 2014 Appellant's Brief that he is entitled to an extended period of temporary total evaluation based upon convalescence as he continued to experience extreme pain and was impaired in his ability to ambulate and care for himself.  

Regarding the Veteran's entitlement to a further extension of his temporary total rating, the Board notes that VA treatment records document that the Veteran was released back to work without any restrictions in March 2008.  That same month, the Veteran requested that his VA physician sign short-term disability forms excusing him from work until April 14, 2008; however, the VA physician refused to do so.  While the Board acknowledges that the Veteran continued to complain of neck pain requiring medication, such that he reported he was unable to work, the preponderance of the evidence shows that the Veteran did not need further convalescence beyond April 1, 2008 due to the prior surgical procedures involving his cervical spine, severe postoperative residuals, or immobilization.  See 38 C.F.R. § 4.30 (2013).  While the Veteran remained under medical care for his cervical spine problems, that fact is not dispositive.  Rather, it is significant that in March 2008, the Veteran was found to be able to return to work without restrictions.  Additionally, physical therapy notes within VA treatment records document that the Veteran's range of motion improved following surgery.  Therefore, a preponderance of the evidence is against a showing of a need for further convalescence due to cervical spine surgery beyond April 1, 2008, severe postoperative residuals, or joint immobilization, and, as such, extension of a temporary total rating beyond April 1, 2008, is not warranted.  


IV.  Extraschedular Consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's cervical spine disability are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  The higher 30 percent disability rating assigned effective April 2009 reflected a worsening of the relevant symptomatology (as discussed above).  Moreover, while the Veteran was hospitalized for surgery in February 2008, the evidence does not reflect frequent hospitalization.  To the extent that the VA examiners opined that the Veteran's spine condition prevents him from maintaining his occupation, which could be argued is marked interference with employment, the Board finds that the Veteran is already in receipt of a TDIU rating.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met in this instance.  Therefore, referral for extra-schedular consideration in this case is not in order and the Board declines to remand the issue for referral to the Under Secretary for Benefits or the Director of Compensation for consideration of an extraschedular rating.  



ORDER

Service connection for a heart condition, to include as secondary to hypertension, is denied.  

An increased disability rating in excess of 10 percent for hypertension is denied.  

A temporary total evaluation beyond April 1, 2008 based upon surgical treatment for residuals of a cervical spine fracture, and an increased disability rating in excess of 20 percent from April 1, 2008, and in excess of 30 percent from April 9, 2009 for residuals of a cervical spine fracture, is denied.  



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


